DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Para. 0006: Applicant uses the terms “to-be-sorted orders” and “to-be-sorted cargo” which is unclear because these terms can be used interchangeably.  Applicant needs to clearly distinguish the difference between an order and cargo so that the specification is clear.  Applicant may consider further pointing out that the sorting cargo includes physically sorting cargo items.  Are the cargo items sorted according to orders? 
Para. 0008: Applicant needs to consider revising: “a coincidence number of types of cargo between the target sorting unit and the to-be-allocated order, the coincidence number of types of cargo being a number of same types of cargo between cargo indicated by the to-be-allocated order and the to- be-sorted cargo of the target sorting unit” as the phrase is unclear.  An example of this feature is mentioned below in the claim examples.  This phrase occurs throughout the specification.

Para. 0025: Applicant may consider using the terms, “order to be sorted” instead of “to-be-sorted order”, for clarity.  
Para. 0033: “to-be-allocated order” as described in the specification is unclear.  It appears that a “to-be-allocated order” is distinct from any other order, and when an order is “to-be-allocated”, the Applicant is referring to selecting an order to be sorted based on the priority of the order.  In essence, the step of acquiring a “to-be-allocated order” appears to mean that the system includes: receiving orders, determining which orders are considered to be “to-be-allocated orders” based on a priority of the received orders.  
The list above is not exhaustive, and Applicant is encouraged to review and revise the entire specification to ensure proper grammar, clear terminology, and idiomatic English phrases.     

Substitute Specification is required.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9, and 11-18 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Relative to claim 1, several terms are unclear and require clarification.  In line 2, “acquiring a to-be-allocated order” is unclear.  The term “to be-allocated” is unclear since the Applicant also uses “to-be-sorted” which can be interpreted the same as “to-be-allocated” since the term “sort” and “allocate” are similar.  Applicant needs to define the terms so that “to-be-allocated” and “to-be-sorted” are distinguished.  Instead of using the term “to-be-sorted cargo” or “to-be-sorted orders” such as in lines 4-5, 
Also, is the acquiring step performed by a controller or is this acquiring step performed physically.  That is, is the “order” referring to physical objects?   What is the difference between sorting “orders” and sorting “cargo”?  Applicant needs to distinguish between “orders” and “cargo”.  The phrase, “coincidence number of types of cargo being a number of same types of cargo between cargo indicated by the to-be-allocated order and to-be-sorted cargo of the target sorting unit” is unclear.  What is the difference between “to-be-sorted cargo” and “to-be-sorted orders”?  Also, lines 9-11 as originally filed are unclear and need to be revised.  
Claim 1 recites the limitations: “the number of to-be-sorted orders, the number of types of to-be-sorted cargo, and the coincidence number of types of cargo” in lines 9-11.  There is insufficient antecedent basis for this limitation in the claim.  If Applicant intends to include each of the “the number of to-be-sorted orders, the number of types of to-be-sorted cargo, and the coincidence number of types of cargo”, Applicant needs to positively state each of the elements in the claims.  That is, Applicant should include the step of “determining for each target sorting unit: the number of to-be-sorted orders, the number of types of to-be-sorted cargo, and the coincidence number of types of cargo”, if Applicant intends to include each of the features.  The following is an example of claim 1 as interpreted by the Examiner.  Does Applicant mean: 
“A method for sorting cargo, comprising: 
acquiring a to-be-allocated order, wherein the to-be-allocated order is defined as an order that is waiting to be sorted and should be sorted before other orders;

determining, for each target sorting unit of the plurality of target sorting units, the following: 
1) a number of to-be-sorted cargo items that are currently assigned to the target sorting unit; 
2) a number of types of to-be-sorted cargo currently assigned to the target sorting unit, or 
3) a coincidence number of types of cargo, the coincidence number of types of cargo is defined as a quantity of the types of cargo assigned to the target sorting unit that match the types of cargo included in the to-be-allocated order; and,
selecting a target sorting unit based on at least one of following: 
1) the number of to-be-sorted orders, 
2) the number of types of to-be-sorted cargo, or 
3) the coincidence number of types of cargo; and 
allocating the to-be-allocated order to the selected target sorting unit, and sorting, by selected target sorting unit, the cargo items included in the to-be-allocated order.”?

Claims 2-3, 6, 12-13, and 16 recites the limitations: “the number of to-be- sorted orders, the number of types of to-be-sorted cargo, or the coincidence number of types of cargo” in lines 2-4. There is insufficient antecedent basis for this limitation in the claims.  Applicant may consider the phrase, “wherein the selected a target unit further comprises:”?

Is the coincidence degree based on the cargo types of all orders, or just the to-be-allocated orders?  Additionally, some steps appear to be missing, such as determining a to-be-sorted threshold for each target unit, and should be included for clarity. Does the Applicant intend to include the step of sorting the cargo based on the coincidence degree? Following is an example of the claim. 
“wherein the selecting a target sorting unit further comprises: 
determining a to-be-sorted order threshold for each target unit;
searching for a target sorting unit with a number of to-be-sorted orders that is under (or smaller than, or below) the to-be-sorted order threshold; and 
in response to failing to find a target sorting unit with a number of to-be-sorted orders that is under (or smaller than) the to-be-sorted order threshold, 
determining, for each target sorting unit, a coincidence degree of the types of cargo of the target sorting unit and the to-be-allocated order, the coincidence degree is defined by a ratio of a coincidence number of types of cargo between the to-be-allocated order and the to-be-sorted cargo of the target sorting unit, and the number of types of cargo assigned to the target sorting unit”? Similar changes should be made to claim 12.



In claims 5 and 15, the phrase “selecting to to-be-allocated order” is unclear since claim 1 only recites one to-be-allocated order.

In claim 6, does Applicant mean: “the method of claim 2, further comprising the step of: in response to finding a target sorting unit with a number of to-be-sorted orders under the to-be-sorted order threshold, allocating, the to-be-allocated orders to the found target sorting unit.”?

In claims 7 and 17, “determining an enabled number” is unclear.

In claims 8 and 18, “acquiring time information” is unclear.  Does Applicant mean: 
“wherein the acquiring a to-be-allocated order comprises:
acquiring order information of an order to be processed, wherein the order information comprises priority information and the time an order is placed or received; determining whether the order to be processed can be designated as a to-be-allocated order based on the priority information, and whether a time interval between a time the order was placed or received and the current time is greater than a preset duration threshold.”?  
Similar to the examples above, Applicant needs to amend all other claims.  Applicant needs to ensure that the intended recited elements have a proper antecedent 
Appropriate clarification is required to all claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US Patent No. 4,835,702).  Relative to claims 1 and 11, Tanaka discloses: a method for sorting cargo (“goods”)(Col. 3, lines 40-43), comprising: acquiring a to-be-allocated order (received orders, Col. 5, lines 1-3); determining, for each target sorting unit (segment of container, 301)(Fig. 4a, 4b) of a plurality of target sorting units (container segments), at least one of following items: a number of to-be-sorted orders of the target sorting unit (container segment of Ref. 301)(Col. 5, lines 9-16), a number of types of to-be-sorted cargo, or a coincidence number of types of cargo between the target sorting unit and the to-be-allocated order, the coincidence number of types of cargo being a number of same types of cargo between cargo indicated by the to-be-allocated order and to- be-sorted cargo of the target sorting unit; selecting a target sorting unit (container segment of Ref. 301) based on at least one of following items of each target sorting unit: the number of to-be-sorted orders (Col. 5, lines 38-65; Col. 5, lines 65-67-Col. 6, lines 1-10), the number of types of  by the to-be-allocated order (Col. 5, lines 65-67-Col. 6, lines 1-10); and 
a non-transitory computer readable storage medium (included in Ref. 201), storing a computer program thereon, wherein the program, when executed by a processor (included in computer, 201)(Fig. 3)(Col. 4, lines 1-5), implements the method above.

Relative to claim 9, the disclosure of Tanaka includes: an apparatus for sorting cargo, comprising: 
at least one processor (included in Ref. 201)(Fig. 3); and
a memory (included in CPU) sorting instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations (Col. 4, lines 1-5) comprising:
acquiring a to-be-allocated order (received orders, Col. 5, lines 1-3);
determining, for each target sorting unit (segment of container, 301) of a plurality of target sorting units (container segments), at least one of following items: a number of to-be-sorted orders of the target sorting unit (segment of container, 301)(Col. 5, lines 9-16), a number of types of to-be-sorted cargo, or a coincidence number of types of cargo between the target sorting unit and the to-be-allocated order, the coincidence number of types of cargo being a number of same types of cargo between cargo indicated by the 
selecting a target sorting unit (container segment of Ref. 301) based on at least one of following items of each target sorting unit: the number of to-be-sorted orders, the number of types of to-be-sorted cargo, or the coincidence number of types of cargo (Col. 5, lines 38-65; Col. 5, lines 65-67-Col. 6, lines 1-10); and
allocating the to-be-allocated order to the selected target sorting unit (segment of container, 301), such that the selected target sorting unit (container segment) sorts out the cargo (goods) indicated by the to-be-allocated order (Col. 5, lines 38-65; Col. 5, lines 65-67-Col. 6, lines 1-10).

Allowable Subject Matter
Claims 2-8 and 12-18 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject-Matter.
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 2 and 12, the prior art does not disclose:
the selecting a target sorting unit further comprises: determining a to-be-sorted order threshold; searching for a target sorting unit where the number of to-be-sorted orders is smaller than a to-be-sorted order threshold;

determining a coincidence degree of the types of cargo of the target sorting unit and the to-be-allocated order, the coincidence degree is defined by a ratio of a coincidence number of types of cargo between the to-be-allocated order and the to-be-sorted cargo of the target sorting unit, and the number of types of cargo assigned to the target sorting unit, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655